ON PETITION POE REHEARING.
Ray, J.
In this ease we had ruled that when the time within which a bill of exceptions was to be presented had been fixed beyond the term of the court, by special leave, that such time could not be again extended. after final judgment and the close of the term, without eause shown, of the sufficiency of which we must be enabled to judge from the record. Desiring not to determine any question beyond the one presented! by the record,-we declined to *39decide whether, even upon reasonable cause shown, any power existed in the court, under such circumstances, to extend the time for presenting the bill of exceptions.
J. L. Worden, J. Morris and J. A. Fay, for appellant.
J. A. Coffroth, for appellee.
An earnest petition for rehearing has been filed, and the rule urged upon our attention that we must presume in favor of the action of the court below, and that the record need not sustain that action where there exists a discretionary power in the court to act. It has, perhaps, resulted in this as in other cases, where a court reaching a conclusion -in regard to the point involved, and not desiring to decide any question beyond, has hesitated to state the full ground of the decision, realizing that the reason, if fully stated, would solve questions not presented for its consideration. Since the opinion was pronounced in this cause, other cases have required a consideration of the same subject, and it has accordingly been ruled, in Albaugh et al. v. James, post, p. 398, that if the bill of exceptions was signed by the judge within the time, it was sufficient, although not filed with the clerk. The party excepting is required to reduce the exception to writing within the time limited, and upon doing this, and presenting it to the judge for his signature, his duty is discharged. It was very plainly intimated, in Vanness v. Bradley et al., post, p. 388, that the control of the court over any case ended with the final judgment and the adjournment of the court, except only so far as the statute had authorized the judge to reserve a right for a fixed period to sign, or refuse to sign, a bill of exceptions.
To put at rest all doubts, we now, in overruling the petition for a rehearing in this case, decide that when a judge has exercised the power conferred by statute, and extended by special leave the time for preparing a bill of exceptions beyond the term, and has rendered judgment and adjourned his court, his power to make any new order in the case has ceased, unless some sufficient ground be shown to amend the record.